Pannell, Judge.
Under the Civil Practice Act (Ga. L. 1966, p. 609, as amended; Code Ann. Title 81A), a complaint should not be dismissed unless the averments disclose with certainty that the plaintiff would not be entitled to relief under any state of facts which could be proved in support of such claim. Harper v. DeFreitas, 117 Ga. App. 236, 238 (160 SE2d 260). The petition in the present case being amply sufficient to meet the requirements of the Act, and not affirmatively disclosing that complainant is not entitled to relief under facts provable under the allegations made, the trial court erred in sustaining the motion to dismiss.

Judgment reversed.


Jordan, P. J., and Eberhardt, J., concur.

Action on account. Fulton Civil Court. Before Judge Camp. Stanley II. Nylen, for appellant.
Dunaway, Shelf er, Haas & Newberry, William S. Shelf er, Jr., for appellees.